EXHIBIT Event ID:2233858 Culture:en-US Event Name: Q2 2009 Shuffle Master, Inc. Earnings Conference Call Event Date: 2009-06-09T21:00:00 UTC P: Operator; C: Julia Boguslawski; Shuffle Master, Inc.; Director of IR C: Tim Parrott; Shuffle Master, Inc.; CEO C: Coreen Sawdon; Shuffle Master, Inc.; SVP, CAO, Acting CFO P: Ryan Worst; Brean Murray, Carret & Co.; Analyst P: Todd Eilers; Roth Capital Partners;Analyst P: Fred Button; Private Investor +++ presentation Operator: Greetings and welcome to the Shuffle Master, Inc. second quarter 2009 earnings release conference call. At this time, all participants are in a listen-only mode. A brief question-and-answer session will follow the formal presentation. (Operator Instructions) As a reminder, this conference is being recorded. It is now my pleasure to introduce Julia Boguslawski, Director of Investor Relations for Shuffle Master. Thank you, you may begin. Julia Boguslawski: Thank you. Good afternoon, and thank you all for joining us today for our second quarter 2009 earnings call. I am Julia Boguslawski, Director of Investor Relations for Shuffle Master. With me today, are Timothy Parrott, CEO of Shuffle Master; Coreen Sawdon, Senior Vice President, CAO and Acting CFO; and Jerry Smith, Executive Vice President and General Counsel. Today's conference call is being simultaneously webcast through our website, www.shufflemaster.com, and will also be archived for the next 30 days. Before we get started, I would like to remind you that various remarks we make about future expectations, plans and prospects for the Company, constitute forward-looking statements for purposes of the Safe Harbor provisions under the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from these expectations. We will also be discussing certain financial measures, such as adjusted EBITDA, which represents a non-GAAP financial measure. The importance of this measure to investors, as well as reconciliation to the most directly comparable GAAP measures, can be found on our most recent Form 10-Q, which was filed earlier today, as well as in our prior public filings, including our Form 10-K and in today's press release announcing our second quarter 2009 results. Now, I'll turn the call over to our CEO, Tim Parrott. Tim Parrott: Thanks, Julia. And good afternoon, all of you. It has been a productive three months since I joined Shuffle Master. I am pleased by what I have seen so far and I have learned a tremendous amount from our customers, shareholders, senior leadership and our employees. I'd like to share a bit about how I've been spending my time and what I've found encouraging these first three months, before I turn the call over to Corie to discuss quarterly performance in more detail. Then, I'll come back and talk about what I believe to be the main growth drivers for our Company going forward. I've had in-depth and extensive dialog with our sales and product management teams on everything from our latest innovations and our legacy products, to assessing our customer relationships. One of the most important take-aways I gauged from these conversations was that now, more than ever, is the time to concentrate on building goodwill with our customers, especially during these 1 challenging economic times. That includes adopting a strategic partnership attitude with our customers to help them maximize their floor potential, help create solutions to reduce their expenses and work cooperatively to fully market products in the pit. Also, offering attractive terms that fit within their budgets. We have also embraced "an always room for improvement culture" and ramped up our internal efforts to collect, assess and proactively respond to customer feedback. I visited our operations in Australia and Macau last week at G2E Asia and will be visiting our European subsidiaries soon. I strongly believe in the relevance of the ongoing strategic plan that was implemented nearly two years ago. And moving forward, I believe it is still the right strategic compass for our Company. Turning to some specifics for the quarter. Total revenue was $45.3 million, down 8% year-over-year. Diluted earnings per share totaled $0.09 and included a $0.05 charge for severance related to the retirement of our former CEO and the departure of a senior executive, $0.02 related to gain on debt extinguishment and $0.02 for discrete tax events during the quarter. Here's what I believe are the key take-aways for the quarter. Underlying trends are good. Revenue is down year-over-year but holding steady considering the environment. There's no question that the recession has impacted our business, also. However, I am pleasantly surprised that our resiliency that we have great resilience, thanks in large part thanks to the diversity of our products, which appeal to a broad range of customers and a wide range of markets. Our sales volume is down but our total lease and service revenue hit another Company record, and we continue to significantly grow our installed base in every product segment. Gross margin declined 3% year-over-year to 57%, as a result of several factors primarily related to fixed amortization and product mix, which Corie will highlight later, as well as declining sales prices and lease prices in some segments. We believe now is the time to not only work aggressively to get our products on the floor but to also aggressively keep our products on the floor. In some cases, this has meant offering discounts and introductory pricing, as well as attractive bundling. We believe this is the right approach in this environment and the improved customer relationships will put us in good stead when the economy rebounds. One example of this is where the initiative has started to bear fruit is the progress we have made with replacing Elixir Gaming shufflers with our own shufflers. This replacement opportunity provides our customers with higher quality product and includes a reliable worldwide service network. This is a great example of rebuilding relationships and creating solutions for our customers. Nonetheless, we continue to be committed to maximizing margins and look for ways to reduce manufacturing costs in order to grow gross profit. We are in the process of reducing costs in some of our best performing products to include i-Deal, Table Master and progressives. And are actively engaged in value engineering and supply chain initiatives and these things take time. Corie will touch on all of these metrics later but it is worth highlighting that adjusted EBITDA improved, operating expenses declined and we continue to make progress in debt reduction. Our solid cash flow, reduced interest rate on debt, and low leverage ratio, provide us with healthy liquidity and demonstrates balance sheet management. 2 Our e-Tables continue to have a competitive edge, despite more product in the marketplace. Not only did we have a lease and service revenue record in the quarter but the increase seats on lease were predominantly the result of placements of our proprietary titles, such as Royal Match 21 and Three Card Poker. This trend indicates that, much like the evolution of the floor in traditional casinos, proprietary titles in the e-Tables will ramp up and take share away from public domain games. Now, I'll turn it over to Corie to review the quarterly results in more detail. Coreen Sawdon: Thank you, Tim. And good afternoon to everyone. We approached 2009 with a committed focus on expense reduction, cost containment and cash flow generation, in order to maintain profitability and a healthy balance sheet that can withstand the challenging economic environment. Our second quarter results achieved these objectives and I'll touch on those specific metrics. Total royalty, lease and service revenue was a Company record at $20.5 million, up 7% year-over-year and represented 45% of total revenue. This record was the result of continued success of our lease model and its strong alignment with our customers' current capital constraints. We saw significant lease and service growth in utility and ETS segments, both achieving record lease revenue numbers and placements. Operating expenses for the second quarter totaled $18.1 million and were down 14% from their prior year period, net of $4.4 million in severance charges related to the retirement of our former CEO and the departure of a senior executive. $2.3 million of the severance charges were related to accelerated stock compensation and $2.1 million was due to cash salary and related benefits. SG&A, excluding severance charges, was $14 million and decreased 16% from the year ago quarter. Approximately $2.3 million of the decrease relates to reductions in employee salaries and associated benefits, as well as decreased legal expenses of $800,000, excluding $400,000 expense legal costs associated with the accounting treatment related to the Elixir transaction. Our
